                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

THE MAHER LAW FIRM, P.A.,

                     Plaintiff,

v.                                                         Case No. 6:19-cv-407-Orl-37EJK

DANIEL J. NEWLIN, P.A.,

                     Defendant.


                                              ORDER

        Before the Court is Defendant’s motion to dismiss for lack of subject matter

jurisdiction. (Doc. 14 (“Motion”).) Plaintiff responded. (Doc. 15.) The Motion is denied.

                                        I.    BACKGROUND

        This case involves an anticipated coercive action between two local law firms.

(Doc. 6, ¶¶ 1–14.) Plaintiff seeks declaratory relief that its advertisements on Google Ads

using keywords does not infringe with Defendant’s trademark, as Defendant has alleged

and threatened litigation over. (See id. ¶¶ 6–14.) Plaintiff alleges this Court has subject

matter jurisdiction under 28 U.S.C. § 1331 because this declaratory judgment action arises

under the Lanham Act, 17 U.S.C. § 1051. (Id. ¶ 3.) Defendant now seeks dismissal for lack

of subject matter jurisdiction. (Doc. 14.) With Plaintiff’s response (Doc. 15), the matter is

ripe.

                                  II.        LEGAL STANDARDS

        Rule 12(b)(1) attacks on subject matter jurisdiction may be facial or factual.


                                                -1-
Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009). For

facial attacks, the Court accepts the complaint’s allegations as true. Stalley ex rel. U.S. v.

Orlando Reg’l Healthcare Sys. Inc., 524 F.3d 1229, 1232 (11th Cir. 2008). Factual attacks, in

contrast, allow a court “to consider extrinsic evidence such as deposition testimony and

affidavits.” Carmichael, 572 F.3d at 1279. Factual attacks place the burden on the plaintiff

to show that jurisdiction exists. OSI, Inc. v. United States, 285 F.3d 947, 951 (11th Cir. 2002).

                                       III.   ANALYSIS

       Defendant moves to dismiss for lack of subject matter jurisdiction, arguing the

underlying threatened coercive action consists entirely of state-law claims so federal

jurisdiction is lacking. (Doc. 14, pp. 2–6.) In response, Plaintiff points out that the facts as

pled in the Amended Complaint support a claim under the Lanham Act for service mark

infringement, and because Defendant’s anticipated coercive action rests on the same

facts, this Court has subject matter jurisdiction. (Doc. 15, pp. 4–7.) Plaintiff is right.

       In Household Bank v. JFS Group, 320 F.3d 1249 (11th Cir. 2003), the U.S. Court of

Appeals for the Eleventh Circuit concluded “that federal-question jurisdiction exists in a

declaratory judgment action if the plaintiff has alleged facts in a well-pleaded complaint

which demonstrate that the defendant could file a coercive action arising under federal

law.” Id. at 1251. Where, as here, the plaintiff seeks relief under the Declaratory Judgment

Act, 28 U.S.C. § 2201(a), since that Act does not provide an independent basis for federal

jurisdiction, the plaintiff must allege facts showing the controversy is within the court’s

original jurisdiction. Id. at 1253. To that end, the Amended Complaint points to the

Lanham Act, 17 U.S.C. § 1051, as Plaintiff seeks a declaration that its conduct does not

                                               -2-
constitute trademark infringement and unfair competition under 15 U.S.C. §§ 1114(a),

1125, and pleaded those claims accordingly. (Doc. 6, ¶¶ 3–5, 10–23; Doc. 15, pp. 4–6.) This

demonstrates that Defendant, even though its anticipated coercive action presented state-

law claims alone, could allege a coercive action under federal law. See Household Bank, 320

F.3d at 1259. Thus, this Court’s subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338 over Plaintiff’s Lanham Act claim is not defeated by the type of claim Defendant

alleged in its threatened coercive action. See id. The Motion is denied.

                                   IV.    CONCLUSION

       Accordingly, it is hereby ORDERED AND ADJUDGED that Defendant’s Motion

to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 14) is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on August 16, 2019.




Copies to:
Counsel of Record




                                            -3-
